Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's opinion with regard to the six (6) recall petitions directed toward the appointed Mayor, Mr. Willie Haynes, III and all five (5) elected aldermen, Denise L. Oliney, Chistopher D. Barker, Clara A. Moore, Laura T. Mouille, and Velma D. Hendrix, for the Town of Melville. The registrar of voters certified all six (6) recall petitions on March 4, 1999, and has presented same to the governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the six (6) public officials for the Town of Melville.
We received a telephone inquiry as to whether an appointed person could be recalled. LSA-Const. Art. X, § 26 provides:
 § 26. Recall
             Section 26. The legislature shall provide by general law for the recall by election of any state, district, parochial, ward, or municipal official except judges of the courts of record. The sole issue at a recall election shall be whether the official shall be recalled. (Emphasis added).
The legislature has provided for the recall of any public officer
in the Louisiana Election Code, R.S. 18:1300.1-1300.17. The Town of Melville is a Lawrason Act municipality, whose municipal officers include, among others, a mayor and aldermen. These municipal officers are elected officials. [R.S. 33:381]. We were informed that the Mayor of the Town of Melville resigned and the Board of Alderman appointed Mr. Haynes to fill the vacancy. Mr. Haynes is, therefore, serving as a municipal official and, in our opinion is subject to recall under the provisions of the Louisiana Constitution and Election Code.
With regard to the recall petitions, LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters sign thepetition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
 Recall Petition For Willie C. Haynes, III, Mayor Town of Melville
The recall petition, containing 54 pages (includes 8 pages of additions), was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The registrar's letter to the governor, summarizing the results of his certification of the recall petition, provides as follows:
      NUMBER OF NAMES APPEARING ON THE PETITION ............. 452
      NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA (TOWN OF MELVILLE) WHO'S SIGNATURES APPEAR ON THE PETITION
             ORIGINAL PETITION = 400 ADDITIONAL PETITION = 12 TOTAL .......................................... 412
      TOTAL NUMBER OF ELECTORS IN THE VOTING AREA (TOWN OF MELVILLE) AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON FEBRUARY 9, 1999 ................ 953
 Recall Petition For Denise L. Oliney, Alderman Town of Melville
The recall petition, containing 54 pages (includes 8 pages of additions), was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The registrar's letter to the governor, summarizing the results of his certification of the recall petition, provides as follows:
      NUMBER OF NAMES APPEARING ON THE PETITION ............. 452
      NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA (TOWN OF MELVILLE) WHO'S SIGNATURES APPEAR ON THE PETITION
             ORIGINAL PETITION = 402 ADDITIONAL PETITION = 12 TOTAL .......................................... 414
      TOTAL NUMBER OF ELECTORS IN THE VOTING AREA (TOWN OF MELVILLE) AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON FEBRUARY 9, 1999 ................ 953
 Recall Petition For Velma D. Hendrix, Alderman Town of Melville
The recall petition, containing 54 pages (includes 8 pages of additions), was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The registrar's letter to the governor, summarizing the results of his certification of the recall petition, provides as follows:
      NUMBER OF NAMES APPEARING ON THE PETITION ............. 452
      NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA (TOWN OF MELVILLE) WHO'S SIGNATURES APPEAR ON THE PETITION
             ORIGINAL PETITION = 402 ADDITIONAL PETITION = 12 TOTAL .......................................... 414
      TOTAL NUMBER OF ELECTORS IN THE VOTING AREA (TOWN OF MELVILLE) AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON FEBRUARY 9, 1999 ................ 953
 Recall Petition For Laura T. Mouille, Alderman Town of Melville
The recall petition, containing 54 pages (includes 8 pages of additions), was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The registrar's letter to the governor, summarizing the results of his certification of the recall petition, provides as follows:
      NUMBER OF NAMES APPEARING ON THE PETITION ............. 448
      NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA (TOWN OF MELVILLE) WHO'S SIGNATURES APPEAR ON THE PETITION
             ORIGINAL PETITION = 401 ADDITIONAL PETITION = 12 TOTAL .......................................... 413
      TOTAL NUMBER OF ELECTORS IN THE VOTING AREA (TOWN OF MELVILLE) AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON FEBRUARY 9, 1999 ................ 953
 Recall Petition For Clara A. Moore, Alderman Town of Melville
The recall petition, containing 54 pages (includes 8 pages of additions), was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The registrar's letter to the governor, summarizing the results of his certification of the recall petition, provides as follows:
      NUMBER OF NAMES APPEARING ON THE PETITION ............. 449
      NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA (TOWN OF MELVILLE) WHO'S SIGNATURES APPEAR ON THE PETITION
             ORIGINAL PETITION = 400 ADDITIONAL PETITION = 12 TOTAL .......................................... 412
      TOTAL NUMBER OF ELECTORS IN THE VOTING AREA (TOWN OF MELVILLE) AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON FEBRUARY 9, 1999 ................ 953
 Recall Petition For Christopher D. Barker, Alderman Town of Melville
The recall petition, containing 54 pages (includes 8 pages of additions), was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The registrar's letter to the governor, summarizing the results of his certification of the recall petition, provides as follows:
      NUMBER OF NAMES APPEARING ON THE PETITION ............. 451
      NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA (TOWN OF MELVILLE) WHO'S SIGNATURES APPEAR ON THE PETITION
             ORIGINAL PETITION = 401 ADDITIONAL PETITION = 12 TOTAL .......................................... 413
      TOTAL NUMBER OF ELECTORS IN THE VOTING AREA (TOWN OF MELVILLE) AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON FEBRUARY 9, 1999 ................ 953
There are also 28 requests to be deleted from the petitions, which were accounted for in the registrar's certificates.
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area (Town of Melville) for all six (6) public officials was 953. Therefore, in calculating forty percent of 953, a total of 381.2 valid signatures is required on each of the six (6) recall petitions for the governor to issue a proclamation for a special election.
The registrar certified the following totals on each recall petition, which totals meet the required forty percent:
      Willie C. Haynes, III = 412 Denise L. Oliney = 414 Velma D. Hendrix = 414 Laura T. Mouille = 413 Clara A. Moore = 412 Christopher D. Barker = 413
Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for all six (6) public officials, Willie C. Haynes, III, Denise L. Oliney, Velma D. Hendrix, Laura T. Mouille, Clara A. Moore, and Christopher D. Barker, for the Town of Melville.
The proclamation ordering the recall shall provide for the election to be held on the next available date specified in R.S.18:402(F), which is Saturday, May 1, 1999, provided the proclamation is issued on or before the 46th day prior to the election (March 16, 1999). The governor shall publish the proclamation in the official journal of the Parish of St. Landry, and send by registered or certified mail a copy of the petition and proclamation to the clerk of the district court for said parish within 24 hours after issuing the proclamation. A copy of the petition and proclamation shall also be sent to the Secretary of State, who shall notify all other election officials.
If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                ____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
Enclosuresarl/opinions/1999/99-86
cc: Hon. Willie C. Haynes, III Hon. Denise L. Oliney Hon. Velma D. Hendrix Hon. Laura T. Mouille Hon. Clara A. Moore Hon. Christopher D. Barker Registrar, John Moreau Hon. W. Fox McKeithen Hon. Jerry M. Fowler
Date Received:
Date Released:
Angie Rogers LaPlace Assistant Attorney General